Case 3:19-cv-01300-SMY Document 59 Filed 09/09/21 Page 1 of 4 Page ID #287




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SHAWN MONTGOMERY,                               )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 19-CV-1300-SMY
                                                 )
 CARIBE TRANSPORT II, LLC,                       )
 YOSNIEL VARELA-MOJENA, C.H.                     )
 ROBINSON WORLDWIDE, INC., C.H.                  )
 ROBINSON COMPANY, C.H.                          )
 ROBINSON COMPANY, INC., C.H.                    )
 ROBINSON INTERNATIONAL, INC.,                   )
 CARIBE TRANSPORT, LLC,                          )
                                                 )
                        Defendants.              )

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       Pending before the Court is Defendants Caribe Transport II, LLC and Caribe Transport,

LLC’s Motion to Dismiss Counts II and VIII of Plaintiff’s Complaint (Doc. 39). Plaintiff Shawn

Montgomery filed a response in opposition (Doc. 48). For the following reasons, the Motion is

DENIED.

                                         Background

       Montgomery alleges the following: On December 7, 2017, he was severely injured in a

collision between his 2015 Mack Truck and a 1995 Freightliner tractor/trailer driven by Defendant

Yosniel Varela-Mojena on Highway 70 in Cumberland County, Illinois. Varela-Mojena’s tractor

was owned by his employer, Defendant Caribe Transport II, LLC (“Caribe II”) and the trailer was

leased by Caribe Transport, LLC (“Caribe I”). He was transporting goods brokered by Defendants

C.H. Robinson Worldwide, Inc., C.H. Robinson Company, C.H. Robinson Company, Inc., and

C.H. Robinson International, Inc.’s (collectively “Robinson”) from Ohio to Arkansas and Texas

                                          Page 1 of 4
Case 3:19-cv-01300-SMY Document 59 Filed 09/09/21 Page 2 of 4 Page ID #288




pursuant to a motor carrier agreement between Caribe II and Robinson.

       Montgomery asserts a variety of negligence and willful and wanton claims. As is relevant

to the pending motion, he alleges in Counts II and VIII (which are pled in the alternative) that

Caribe II and Caribe I, respectively, engaged in willful and wanton conduct. Specifically, he

claims that “through [their] management, acted with willful, wanton, conscious, and/or reckless

disregard for the safety of Plaintiff and other members of the driving public in one or more []

ways” including, permitting Varela-Mojena to drive impaired, failing to adequately investigate

and assess his background and qualifications, requiring and encouraging him to drive in violation

of rules and regulations, failing to train him in the safe operation of the truck, and compelling him

to drive in an unsafe manner (Doc. 1, ၁၁ 36 and 86).

                                             Discussion

       The federal system of notice pleading requires only that a plaintiff provide a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

However, the allegations must be “more than labels and conclusions.” Pugh v. Tribune Co., 521

F.3d 6.86, 699 (7th Cir. 2008). This requirement is satisfied if the Complaint (1) describes the

claim in sufficient detail to give the defendant fair notice of what the claim is and the grounds upon

which it rests and (2) plausibly suggests that the plaintiff has a right to relief above a speculative

level. Twombly, 550 U.S. at 555; see Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 129 S. Ct. at

1949 (citing Twombly, 550 U.S. at 556). When considering a Rule 12(b)(6) motion to dismiss, the

Court accepts all allegations in the Complaint as true. Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).



                                             Page 2 of 4
Case 3:19-cv-01300-SMY Document 59 Filed 09/09/21 Page 3 of 4 Page ID #289




       In Illinois, willful and wanton conduct is a form of “aggravated negligence” and is not a

separate tort. Jane Doe-3 v. McLean County Unit Dist. No. 5 Bd. of Directors, 973 N.E.2d 880,

887 (Ill. 2012). It can be pled along a scale with a heightened degree of ordinary negligence on

one end and intentional tortious misconduct on the other. Ziarko v. Soo Line R. Co., 641 N.E.2d

402, 406 (Ill. 1994).

       Defendants argue that Counts II and VIII should be dismissed because “they seek punitive

damages despite lacking evidentiary support in the record at this time”, the standard of

demonstrating willful and wanton conduct is “quite high”, and Plaintiff is “required to plead facts

that brings the alleged conduct within the scope of willful and wanton, and cannot merely label

the conduct as willful and wanton” (Doc. 40, ၁၁ 3, 12, 14). Defendants rely on several Illinois

state cases outlining pleading standards. But Illinois fact pleading rules do not govern complaints

in federal court. Johnson v. Hondo, Inc., 125 F.3d 408, 417 (7th Cir. 1997).

       Far from merely labeling, Plaintiff’s Complaint specifically alleges that Defendants

engaged in willful and wanton conduct by flouting and encouraging its employee to ignore safety

standards and regulations, by failing to adequately train its employee, and by recklessly employing

someone with a history of motor vehicle crashes and citations, among other things. Thus, Plaintiff

has alleged sufficient facts to place Defendant on notice of the claims against it. At this stage of

the litigation, Plaintiff is not required to present his evidentiary support nor is he required to meet

the high burden of establishing willful and wanton conduct. Additionally, Defendants’ reliance

on Spinka v. E.H., 2015 WL 1433292 (S.D. Ill. 2015) is misplaced; that case involved the failure

to allege a duty as to a local governmental entity and consistent with Illinois’ Tort Immunity Act,

neither of which is relevant here.

       Finally, Defendants assert that Plaintiff’s willful and wanton claims and prayer for punitive



                                             Page 3 of 4
Case 3:19-cv-01300-SMY Document 59 Filed 09/09/21 Page 4 of 4 Page ID #290




damages are not based on a good faith belief or on an inquiry reasonable under the circumstances.

If Defendants actually believe that Plaintiff has violated Rule 11, they may seek a remedy pursuant

to Rule 11(c)(2) by presenting and then filing a separate motion, if necessary.

                                           Conclusion

       For the foregoing reason, Defendants Caribe II and Caribe I’s Motion to Dismiss Counts

II and VIII of Plaintiff’s Complaint is DENIED (Doc. 39).

       IT IS SO ORDERED.

       DATED: September 9, 2021



                                                     STACI M. YANDLE
                                                     United States District Judge




                                           Page 4 of 4
